The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This action is in response to applicant’s amendment filed on 07/18/2022.

2.	Claims 1-20 and 28 are canceled.
3.	Claims 21-27 and 29-40 are pending.
4.	Claims 21-27 and 29-38 are allowed.
5.	Claim 40 is objected.
6.	Claim 39 is rejected.

	Response to Applicant’s arguments
7. 	Applicant’s arguments regarding the Double Patenting rejection in the interview conducted on 06/30/2022 were persuasive, and based on agreement reached the Double Patenting rejection is withdrawn.
8.	Applicant’s arguments regarding the rejection of claims 21-27, 29-38 and 40 are persuasive in light of amendments made to the claims. Therefore the rejection of the claims 21-27, 29-38 and 40 under 35 USC are withdrawn. Applicant did not agree to amend claim 39 based on similar amendments of the other independent claims, and therefore the rejection of claim 39 is maintained for the following reasons:
Applicant agrees on the last paragraph of applicant’s remarks on page 11 that Garg has the option of displaying additional information such as the identity of the calling party on col.8, lines 5-9 but disagrees that such identity determination is based on speech data. However speech data is a broad term that the examiner considers as it contains any information governed by a given speech which may include any information. Garg in col. 15, line 2 points to “impaired and/or speech challenged user” which the examiner equates to identity determination and in Fig.5, items 124,302,304,306 describes how such voice or text can be converted vice versa and how displaying can be used to determine identity, see col. 14, lines 37-67 through col.15, lines 1-48 for Fig.5 details.
.	
Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



9.	Claim 39 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garg (USPAT 9,172,790 B2).
Examiner note: Applicant’s specifications at para. [0035] explicitly define the storage media as non-transitory, therefore no 35 USC 101 rejection is rendered regarding the computer storage medium claims.
10.	Regarding Claim 39, Garg disclosed a computer storage medium storing computer-executable instructions that when executed cause at least one processor (see Fig.4 and Fig.5) to: 
receive, by an interpreter application used by a non-voice callee, voice call initiation data, wherein the voice call initiation data is operable to establish a voice phone call between the non- voice callee and a voice caller (see Fig.5, item 124, 122; col.14, lines 46-64; col.15, lines 2-35);
; receive, by the interpreter application, speech data from the voice caller; analyze the speech data (receiving, by the interpreter application, speech data from the voice caller  to determine an identity of the voice caller (see Fig.5, item 118, 120, 102, 122 and 124; col.14, lines 46-56; col.15, lines 2-9); convert, by the interpreter application, the speech data to text data; and provide the text data to the non-voice callee with an identifier of the voice calle (see Fig.5, item 122, 124; col. 15, lines 2-52 see “speech-to text communication” and vice versa).

Allowable Subject Matter
11.	Claims 21-27 and 29-38 are allowed. Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitation of the base claim and any intervening claims, and further overcoming the DP rejection rendered above. A detailed reason for allowance will be furnished once the application is in allowable form.
	Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
A call to an emergency call center from a device is initiated utilizing a relay service. The device may send a non-voice message to the relay service. The relay service, upon receipt and analysis of the message, may initiate a call to the device. The device, upon receiving the call and determining that the call is from the relay service, may place the call on hold and initiate a call to an emergency call center. Subsequently, the device may establish a multi-party call between the device, the relay service, and the emergency call center. Further, the relay service may maintain multiple communications modes in order to conduct non-voice messages with the device and conduct voice communications with the emergency call center. (Sennett et al. ‘046)
A system for allowing a caller to leave a voice message for a called party, who is unavailable, such that the voice message is transferred to the called party in a non-voice format. The present invention enables the user to automatically receive these voice messages via SMS or any other platform to any communications device, and to forward the message to any chosen communications device. In addition, the present invention enables a user to reply to an original caller, with a voice message, which can be instantaneously received by the original caller in a non-voice format. The present invention enables both automatic voice-to-text conversion and media switching, whereby the calling party leaves the message in voice format, and the message is converted and transferred to text format on the fly, in order to be instantaneously transferred to a message receiver to his/her chosen device. The present invention also includes the option of choosing a textual message, from an existing pre-configured list, via a voice/IVR interface.. (Fostick ‘572)
Mobile phone is a hand-held communication device, the popularity of which has increased unbelievably over the past few years. This is not only because of the ability to make calls but also due to the Short Messaging Service (SMS) provided. Although, the number of people using mobiles is a myriad, there are still people who depend on landline phones for communication. The only way of communication in a landline phone is through voice/speech. Landline phones are not compatible with the short message service provided by mobile phones due to the absence of a screen to display the message received. E-mail is another means of communication, by which digital messages are sent from an author to one or more recipients. The SMS sent from a mobile phone to a landline number or other mobile phone is converted into voice and sent via e-mail to the recipient. The system aims at sending the text message, as a 3 step process First among them is pre-processing, second is synthesis of speech and finally, transmission. During pre-processing, the shorthand notations in the text message are converted into proper English form. In the second part, this pre-processed text is converted into speech. The final step covers the process of sending the synthesized voice message to the recipient. This system comes in handy when people with speech impairment want to send messages to other people, in the form of voice. (Bharthi et al. “Unit selection based speech synthesis for converting short text message into voice message in mobile phones”)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVOUD A ZAND/Primary Examiner, Art Unit 2445